Citation Nr: 0629030	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  97-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran retired from the active military in May 1996 with 
20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision.


FINDING OF FACT

The medical evidence has failed to relate the veteran's left 
knee disability to his time in service.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserted in his substantive appeal that he has 
continued swelling and severe pain in his left knee stemming 
from a left knee strain during service.

Service medical records show that the veteran incurred left 
knee trauma while wrestling in October 1979.  The ligaments 
were noted to be intact, no swelling or edema was seen, and 
the veteran was assessed with a knee contusion.  The veteran 
again sought treatment for his left knee the next month, in 
November 1979, complaining of knee pain, and the impression 
of a medical collateral ligament strain was rendered.  
Nevertheless, on his separation physical in February 1996, 
the veteran's lower extremities were found to be normal. 

In April 1997, X-rays of the left knee revealed no 
significant abnormality, and the veteran was diagnosed with 
bilateral knee arthralgias with tenderness of tibial 
tubercles.  X-rays taken in July 2004 showed degenerative 
knee arthritis bilaterally, and the veteran was diagnosed 
with patellofemoral syndrome of the left knee at a VA 
examination in January 2006.  However, the examiner opined 
that the veteran's left knee disability could not be related 
to his time in service without resorting to speculation.  The 
veteran's claims folder is void of any other medical opinion 
of records as to the etiology of his left knee disability.

As such, the medical evidence of record fails to demonstrate 
that it is as likely as not that the veteran's current left 
knee disability was either caused by, or began during, his 
military service, and thus service connection cannot be 
established.  Accordingly, the veteran's claim is denied

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was scheduled to testify at a hearing, but he did 
not attend.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for a left knee disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


